EDWARDS, J.
Cody. White appeals the summary denial of his amended motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850.'We affirm as tó grounds one, two, three, four, six, and seven, However, we reverse, as to ground five because it is not conclusively refuted by the record. We remand to the .trial court either to attach records that conclusively refute ground five or to conduct an evidentiary hearing on that ground.
*322AFFIRMED in part; REVERSED in part; and REMANDED.
WALLIS and EISNAUGLE, JJ., concur.